Powell, J.
1. The first headnote is taken from the case of the Americus Grocery Co. v. Link, 116 Ga. 813.
2. The Supreme Court in Morrison v. Hilburn, 126 Ga. 114, held: “If the judgment against the defendant has been rendered in the court in which the garnishment is pending, the justice may look to such judgment to ascertain the amount of the judgment to be rendered against the garnishee, without such judgment being formally offered in evidence.” From an inspection of the original record in that case it affirmatively appears that the plaintiff proposed to tender in evidence the judgment against the defendant, but the justice of the peace stated that, the judgment having been rendered in his own court and being before him, he would take cognizance of it, and a copy of the judgment was set out in full in the record as part of the answer of the justice. In the case at bar, it does not appear from the record that the judgment against the defendant was obtained in the same court in which the garnishment was pending, nor does a copy of such judgment or any other evidence of the existence of the same appear.

Judgment affirmed.